DETAILED ACTION
Claim Objections
Claims 1 and 16 objected to because of the following informalities:  
Claims 1 and 16 use the word “hosing” and in should be --hosing-- .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hikmet et al. (US Pub. No.  2019/0355703 A1).
As to claim 1, Hikmet teaches a lighting device (#400 in Fig. 4) comprising: at least one first light source (#402 in Fig. 4 and in ¶ [0050]) configured to emit a visible light through a first light emitting surface (#409 in Fig. 4 and in ¶ [0050]); at least one second light source (#403 in Fig. 4 and in ¶ [0050]) spaced apart from the first light source and configured to emit light having a wavelength for sterilization (UV light in ¶ [0050]) through a second light emitting surface (#405 in Fig. 4 and in ¶ [0050]); and a housing having a bottom portion (#401 in Fig. 4 and in ¶ [0050]), on which the first and second light sources are disposed, and at least one sidewall portion (cup structure flanking the LEDs in Fig. 4) connected to the bottom portion to enclose the first light source and the second light source in one common area (Fig. 4), wherein the first and second light emitting surfaces face substantially the same direction (Fig. 4), and wherein the first light emitting surface and the second light emitting surface are disposed at a different elevation from the bottom portion of the housing (Fig. 4, ¶ [0050]).  
As to claim 2, Hikmet teaches a a cover member coupled to the housing (at least #404 in ¶ [0050], light source may also be in a bulb which serves as a cover in ¶ [0030]).  
As to claim 3, Hikmet teaches the first light source includes a wavelength converting material to emit white light (phosphor in ¶ [0050], white in ¶ [0028]).  
As to claim 4, Hikmet teaches a first substrate on which the first light source is mounted, and a second substrate on which the second light source is mounted (¶ [0063]).  
As to claim 5, Hikmet teaches the first substrate and the second substrate are disposed at a different elevation from the cover member (Fig. 4, 6, ¶ [0063]).  
As to claim 6, Hikmet teaches a first package on which the first light source is mounted, and a second package on which the second light source is mounted (Fig. 4, 6, ¶ [0063]).  
As to claim 7, Hikmet teaches the first package and the second package are disposed at a different elevation (Fig. 4, 6, ¶ [0063]).  
As to claim 8, Hikmet teaches the cover member comprises a diffusion member to diffuse light emitted from the first or second light source (inherent scattering by phosphor particles in #404, see also scattering particles added to #406 which can also be interpreted as part of a generic cover in ¶ [0056]).  
As to claim 9, Hikmet teaches the first substrate and the second substrate are disposed on different planes from each other (Fig. 4, 6, ¶ [0063]).  
As to claim 10, Hikmet teaches lighting device (#400 in Fig. 4) comprising: a first light source comprising at least one first light emitting structure (#402 in Fig. 4 and in ¶ [0050]) having a first light emitting surface (#409 in Fig. 4 and in ¶ [0050]), the first light emitting structure being configured to emit a visible light emitted from the first light emitting structure; a second light source comprising at least one second light emitting structure (#403 in Fig. 4 and in ¶ [0050]) having a second light emitting surface, the second light emitting structure being configured to emit light having a wavelength for sterilization (UV light in ¶ [0050]) through the second light emitting surface (#405 in Fig. 4 and in ¶ [0050]); and a housing having a bottom portion (#401 in Fig. 4 and in ¶ [0050]), on which the first and second light sources are  disposed, wherein the first light source further comprises a wavelength converting material to emit white light (phosphor in ¶ [0050], white in ¶ [0028]), wherein light emitted from the second light source is configured to inactivate at least one of Staphylococcus aureus, Salmonella Weltevreden, S. Typhumurium, Enterococcus faecalis, Bacillus cereus, Pseudomonas aeruginosa, Vibrio parahaemolyticus, Listeria monocytogenes, Yersinia enterocolitica, Clostridium perfringens, Clostridium botulinum, Campylobacter jejuni, and Enterobacter sakazakii (UV light in ¶ [0050]), and wherein the first light emitting surface and the second light emitting surface are disposed at a different elevation from the bottom portion of the housing (Fig. 4, ¶ [0050]).  
As to claim 11, Hikmet teaches the first light source further comprises a package on which the first light emitting structure and the wavelength converting material are disposed (Fig. 4, ¶ [0050]).  
As to claim 12, Hikmet teaches a first substrate on which the first light source is mounted, and a second substrate on which the second light source is mounted (¶ [0063]).  
As to claim 13, Hikmet teaches the first substrate and the second substrate are spaced apart from each other (Fig. 4, 6, ¶ [0063]).  
As to claim 14, Hikmet teaches the first substrate and the second substrate are integrally formed as one a single member (Fig. 4, 6, ¶ [0063]).
As to claim 15, Hikmet teaches the first substrate and the second substrate are disposed on different planes from each other (Fig. 4, 6, ¶ [0063]).  
As to claim 16, Hikmet teaches a lighting device (#400 in Fig. 4) comprising: at least one first light source (#402 in Fig. 4 and in ¶ [0050]) configured to emit a visible light through a first light emitting surface; at least one second light source (#403 in Fig. 4 and in ¶ [0050]) spaced apart from the first light source and configured to emit light having a wavelength for sterilization (UV light in ¶ [0050]) through a second light emitting surface (#405 in Fig. 4 and in ¶ [0050]); and a housing having a bottom portion (#401 in Fig. 4 and in ¶ [0050]), on which the first and second light sources are disposed, and at least one sidewall portion connected to the bottom portion (cup structure flanking the LEDs in Fig. 4), wherein a height of an emission point of the first light source from the bottom portion is different from a height of an emission point of the second light source from the bottom portion (Fig. 4, ¶ [0050]).  
As to claim 17, Hikmet teaches a substrate on which the first and second light sources are disposed (Fig. 4, ¶ [0063]).  
As to claim 18, Hikmet a teaches a first package on which the first light source is mounted, wherein the first light source further comprises a light emitting structure and a wavelength converting material to emit white light (phosphor in ¶ [0050], white in ¶ [0028]).  
As to claim 19, Hikmet a first package on which the first light source is mounted, and a second package on which the second light source is mounted (Fig. 4, 6, ¶ [0063]).  
As to claim 20, Hikmet the first package and the second package are disposed at a different elevation (Fig. 4, 6, ¶ [0063]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875